Caton, C. J. No matter how the prisoner came before the judge, whether in obedience to a writ of habeas corpus, or by a warrant issued by himself or some other officer, or whether brought before him without such process, or by his voluntary appearance, the judge had an undoubted right to inquire into any charge against him, as the cause of his detention, and to admit him to bail, and take recognizance of himself and his sureties, if in his judgment the case required such a course. The law clothes the judge with jurisdiction of the subject matter, and when the prisoner was before him, no matter how he cáme there, he had jurisdiction of his person, and then his jurisdiction was complete. The recognizance was taken by proper authority, and was binding. This disposes of the fourth amended plea, and shows that it constituted no defense, and it was no matter whether the demurrer was formally disposed of or not. The defense set up by the sixth plea was also bad. That shows, that at the time the bail was required to surrender the prisoner, he was confined in jail in another county, at the suit of the People, upon another criminal charge. This did not relieve the sureties from their obligation to produce the prisoner, and for that purpose the law entitled the sureties to an appropriate writ of habeas corpus. For this, so far as we know, they did not apply. See Brown v. The People, decided at this term, ante, p. 28. Judgment affirmed.